Citation Nr: 0630393	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-30 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
hearing loss.

In April 2005, the Board denied the veteran's claim for 
service connection for hearing loss.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2006, the Court 
granted the joint motion to vacate the Board's decision, and 
remanded the case for action consistent with the motion.  The 
case was returned to the Board in May 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Bilateral hearing loss is not etiologically related to 
service, neither was it manifested to a compensable degree 
within one year after the veteran's discharge from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of bilateral 
hearing loss during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 2002, after the enactment of the VCAA.  

An RO letter dated in June 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was caused or 
aggravated by service.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  In this letter, the veteran also was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2006).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and other organic diseases 
of the nervous system, to include sensorineural hearing loss, 
is manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Analysis

After review of the evidence of record, the Board finds that 
service connection for the veteran's bilateral hearing loss 
is not warranted because according to the medical evidence of 
record, the veteran's current bilateral hearing loss is not 
found to be etiologically related to in-service acoustic 
trauma.  38 C.F.R. § 3.303 (2006).

As such, the Board notes that the veteran's service medical 
records show that in January 1969, he underwent an audiogram 
upon entrance to service, which showed that he had normal 
hearing.  At the time, he gave his occupation as a metal 
handler.  The veteran's remaining service medical records do 
not show a complaint of hearing loss.  The November 1970 
separation Report of Medical Examination shows a whisper test 
result of 15/15 and the veteran was not found to have hearing 
loss upon separation from service.

The veteran's Form DD-214 shows that he received the Combat 
Infantryman Badge.  Further, his military occupational 
specialty (MOS) was Light Weapons Infantry.  The veteran 
claims that he was exposed to enormous acoustic trauma during 
military service.  As the veteran is shown to have been in 
combat and his MOS was Light Weapons Infantry, the Board 
accepts that the veteran was exposed to acoustic trauma in 
service, as his lay statement is consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(b) (West 
2002).  Therefore, the material issue in this case is whether 
the veteran has a current disability that is related to his 
in-service acoustic trauma.

Subsequent to service, the veteran married in 1971.  On the 
Marriage license, the veteran gave his occupation as a 
mechanical furnace operator.

The first medical evidence of hearing loss is shown in an 
October 2000 private medical record from an audiologist, 
M.E., Ph.D.  The diagnosis was normal hearing in the speech 
frequencies and severe hearing difficulty in the high 
frequencies for the left ear, and moderate hearing difficulty 
in the speech frequencies and severe hearing difficulty in 
the high frequencies for the right ear.  These results were 
compared to a baseline audiogram test that was not dated.  
However, the opinion was that a large adverse change in the 
veteran's hearing had been identified when compared to his 
baseline test.

In April 2002, the veteran stated that while he was on the 
rifle range in basic training in service it was very noisy 
and he was given ear plugs to wear.  He later went to 
infantry school training where there was more noise and a lot 
of times, they did not give him ear plugs.  For the remainder 
of his service, he stated that he was exposed to loud noise 
without the benefit of ear plugs at all times.

An April 2002 letter from a private audiologist, S.C., M.A., 
CCC-A, and a private physician, F.B., D.O., F.A.O.C.O., 
states that the veteran was seen in April 2002 for a complete 
audiological assessment.  The veteran reported a history of 
repeated ear infections primarily in the right ear since 
childhood and stated that he received medical treatment two 
weeks prior to this examination because of drainage from the 
right ear.  The veteran was concerned about damage to his 
hearing from being exposed to loud noise while in service.  
He reported that he did wear earplugs while on the rifle 
range during basic training, but did not consistently wear 
ear protection when he was in the infantry.  Noise exposure 
during the service included hand grenades; mortar explosions; 
105, 155, and 175 artillery fire; C130 airplanes; and 
helicopter noise.  He reported that currently, he experienced 
little occupational noise exposure as a lift truck operator 
because he wore hearing protection in the workplace.  He 
indicated no history of family hearing loss and he 
experienced occasional otalgia on the right.  The diagnosis 
was a moderate to profound mixed hearing loss in the right 
ear and normal hearing in the left ear through 2000 Hz 
sloping to a severe high frequency sensorineural hearing 
loss.  A 6000 Hz notch was evident in the left ear, 
consistent with noise-induced hearing loss.  

In July 2002, the veteran underwent a VA examination.  He 
reported that he was in the infantry in service and performed 
factory work since service.  An audiogram was conducted and 
revealed moderate sensorineural hearing loss with low 
frequency conductive component in the right ear, and moderate 
high frequency sensorineural hearing loss in the left ear.  
The examiner noted that he had reviewed the veteran's claims 
folder.  He stated that the October 2000 private audiogram 
showed a baseline test with normal hearing and a current 
moderate to severe high frequency hearing loss.  The examiner 
noted that the October 2000 examination was submitted from 
Mueller Industries' Hearing Conservation program.  Further, 
he noted that because the veteran was participating in a 
hearing conservation program at work, it was assumed that the 
noise level in the factory was at or above hazardous levels.  
He also stated that the veteran's hearing at baseline was 
within normal limits and the veteran had returned to the 
factory when he got out of service.  Therefore, he opined 
that it was not likely that the current hearing loss was 
related to the veteran's military noise exposure, but rather 
was related to occupational noise exposure.

An August 2003 letter from the private audiologist, S.C., 
M.A., CCC-A, F/AAA, and private physician, F.B., D.O., states 
that the veteran was seen for audiological assessment in 
April 2002.  The information obtained that day along with the 
test results indicated that it was likely the significant 
high frequency left ear hearing loss was the result of the 
noise exposure the veteran experienced while serving in the 
military.  Further, it was likely that much of the hearing 
loss in the right ear was the result of military noise 
exposure, but the hearing loss in that ear had been further 
exacerbated by the frequent middle ear problems the veteran 
had experienced in that ear.

The Board notes that the medical evidence of record includes 
differing opinions on whether the veteran's bilateral hearing 
loss is related to his service.  In this instance, the Court 
has held that the Board may appropriately favor the opinion 
of one competent medical authority over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board 
may not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this regard, the Board notes that the July 2002 VA 
examiner gave reasons and bases for his opinion that the 
veteran's bilateral hearing loss was not related to his 
service.  As such, he noted that the veteran returned to 
factory work after service, wherein a hearing test was 
conducted in October 2000 showing hearing loss, and the 
results of the October 2000 audiogram were compared to a 
baseline test that was normal.  Thus the July 2002 VA 
examiner opined that the veteran's hearing loss was related 
to occupational noise rather than in-service acoustic trauma 
because the baseline test was normal, but the current 
audiogram showed bilateral hearing loss.  

In contrast, the August 2003 private audiologist and 
physician did not give any reasons and bases for their 
opinion that the veteran's bilateral hearing loss was related 
to service.  They simply opined that the veteran's bilateral 
hearing loss was related to service, but gave no rationale 
for the opinion.  Furthermore, they did not comment on the 
veteran's pre- and post-service exposure to acoustic trauma 
when employed as a metal handler, and a mechanical furnace 
operator.  The Board finds that such reports have limited 
probative value as they are merely a recitation of the 
veteran's self-reported history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history is not transformed into medical evidence simply 
because it was transcribed by a medical professional); Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion 
based on an inaccurate factual premise has no probative 
value.)  

Therefore, because the VA examiners review considered a more 
complete history of the veteran's noise exposure as an adult, 
the Board accepts the opinion of the July 2002 VA examiner as 
persuasive evidence showing that the veteran's current 
bilateral hearing loss is not related to his in-service 
exposure to acoustic trauma because the July 2002 VA 
examiner's opinion included reasons and bases.

As an additional matter, the Board does note that the veteran 
was engaged in combat while in service.  The provisions of 38 
U.S.C.A. § 1154(b) (West 2002) provide that in the case of 
any veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, as detailed above, 
the veteran's service connection claim was not denied on the 
basis of what he contended occurred during active service.  
Rather, his claim was denied because the competent medical 
evidence is against a finding that the claimed bilateral 
hearing loss is related to service.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) would provide no additional 
benefit to the veteran in the instant case.  See Brock v. 
Brown, 10 Vet. App. 155, 162 ("reduced evidentiary burden 
provided for combat veterans by 38 U.S.C. § 1154(b) relate[s] 
only to the question of service incurrence, 'that is, what 
happened then - not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required'" (quoting Caluza, 7 
Vet. App. at 507)); Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 138 (1997) ("[s]ection 1154(b) provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service but 
not a basis to link etiologically the condition in service to 
the current condition").  Thus, even with the provisions of 
38 U.S.C.A. § 1154(b) (West 2002), there must be competent 
medical evidence of both a current disability and a causal 
nexus to service for service connection to be warranted.

Finally, the Board notes that the first evidence of hearing 
loss is in October 2000, which is more than one year after 
the veteran's discharge from service.  Therefore, service 
connection for bilateral hearing loss cannot be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2006).

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


